Citation Nr: 0829562	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955, to include service in Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

Additional evidence was submitted by the veteran subsequent 
to the June 2007 statement of the case along with a waiver of 
RO review of that evidence. 

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007) due to the 
veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied service 
connection for PTSD on the basis that the veteran had not 
received a diagnosis of PTSD.

2.  The evidence received since the April 2004 Board decision 
is neither cumulative nor redundant of previous evidence, 
raises a reasonable possibility of substantiating the claim 
and must be considered in order to fairly decide the merits 
of the claim for service connection for PTSD.


CONCLUSION OF LAW

The evidence received since the final April 2004 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran's claim for service connection for PTSD was 
denied by the RO by an April 2004 unappealed rating decision.  
In December 2005, the veteran submitted a request to reopen 
his claim for service connection for PTSD.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record prior to the April 2004 final rating 
decision did not include a diagnosis of PTSD.  The newly 
submitted evidence includes VA outpatient records indicating 
that the veteran has PTSD and a May 2007 VA psychotherapist 
opinion that the veteran has PTSD due to his Korean War 
service.  Since the evidence of record prior to the April 
2004 final rating decision did not reveal a diagnosis of 
PTSD, and since evidence subsequently added to the record 
indicates that the veteran has been diagnosed with PTSD, this 
newly submitted evidence is material to the veteran's claim.  
Since new and material evidence has been received, the 
veteran's claim for entitlement to service connection for 
PTSD is reopened.  


ORDER

New and material evidence having been submitted the claim for 
service connection for PTSD is reopened.  To this extent the 
appeal is granted.


REMAND

In July 2008 the veteran submitted a buddy statement by a 
Korean War veteran.  The veteran asserts that this letter 
confirms his alleged stressor that he saw a truck back up 
into a bomb that exploded and killed the truck driver.  The 
buddy statement provides a location, K-8, Kunsan, Korea, as 
well as an approximate time frame, Spring of 1953.  Since the 
record now contains sufficient information for which to seek 
verification of one of the veteran's alleged stressors, a 
verification request should be sent to the United States Army 
and Joint Service Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should prepare a letter asking 
the JSRRC to provide any available 
information that might corroborate the 
veteran's alleged stressors in service.  A 
recitation of the veteran's stressor 
statements in his January 2006 VA 
psychology report, a copy of the July 2008 
buddy statement, and copies of the 
veteran's record of assignments and other 
service personnel records should be 
enclosed with that request.  Any available 
unit records and histories should be 
requested from the JSRRC in particular 
such records dated from March to August 
1953 which might verify the veteran's 
report of seeing a truck backing into a 
bomb causing an explosion that killed the 
truck driver.  

2.  If there is at least one objectively 
confirmed stressor, request that a VA 
psychiatrist examine the veteran to 
determine whether he meets the criteria 
for a diagnosis of PTSD as set forth in 
the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If the 
psychiatrist concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the psychiatrist is asked to also express 
an opinion as to whether the PTSD is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to the 
veteran's military service, and 
specifically, to a confirmed stressor.  
The claims folder should be made available 
to the psychiatrist for review.

3.  Readjudicate the claim on appeal, to 
include consideration of all evidence 
submitted since the June 2007 statement of 
the case.  If the outcome is unfavorable 
to the veteran, the veteran should be 
issued a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board for further 
appellate review, after all appropriate 
due process considerations have been 
satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


